Citation Nr: 1209314	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder including residuals of a flash burn injury.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a bilateral foot disorder.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to service connection for a lumbosacral spine disability.

10.  Entitlement to service connection for a left hand disorder.

11.  Entitlement to service connection for residuals of head injuries including headaches and dizziness.

12.  Entitlement to service connection for a prostate disability.

13.  Entitlement to service connection for residuals of chronic strep throat.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for hemorrhoids.

16.  Entitlement to an initial compensable rating from December 10, 2004, for post operative scars on the back and neck due to cyst removal.

17.  Entitlement to an initial compensable rating from December 10, 2004, for post operative ingrown toenails of the great toes.

18.  Entitlement to an initial compensable rating from December 10, 2004, for dermatitis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In June 2009, the Veteran failed to show for the video hearing he had requested in connection with his appeal.  Because good cause was not shown for his failure to appeal, the Board finds that VA adjudication of the appeal may go forward without rescheduling him for another hearing.

The claims of service connection for PTSD, hearing loss, tinnitus, foot disorders, a cervical spine disability, a lumbosacral spine disability, a right knee disorder, a left hand disorder, residuals of head injuries including headaches and dizziness, a prostate disability, residuals of chronic strep throat, sinusitis, and hemorrhoids, and the claims for compensable ratings for post operative ingrown toenails of the great toes and for dermatitis of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is against a finding that refractive error of the either eye was subjected to a superimposed disease or injury while on active duty which created additional disability or that any current bilateral eye disorder other than refractive error such as conjunctivitis, including residuals of a flash burn injury, is due to his military service.

2.  From December 10, 2004, the competent and credible evidence of record is against a finding that the Veteran's post operative scars on the back and neck due to cyst removal are deep or caused limited motion in an area exceeding at least 6 square inches (39 square centimeters); are superficial and do not cause limited motion in an area of 144 square inches (929 square centimeters); are superficial and unstable; are superficial and painful; or caused limitation of the affected part. 


CONCLUSIONS OF LAW

1.  Bilateral eye disorders, including residuals of a flash burn injury, were not incurred or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2011).

2.  From December 10, 2004, the criteria for a compensable rating for post-operative scars on the back and neck due to cyst removal have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claim, the Board finds that letters dated in December 2004, June 2005, and March 2006, prior to the August 2006 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the rating claim, the Veteran is challenging the initial schedular evaluation that was assigned following the grant of service connection for this disability.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before the claim for service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

As to all of the issues on appeal, the Board finds that even if VA had an obligation to provide better notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Las Vegas VA Medical Center and Nellis Air Force Base.  

As to the service connection claim, the Veteran was not afforded VA examinations.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorders for many years after his separation from active duty if ever, the Board finds the lay statements from the Veteran and others regarding a nexus between alleged current disabilities and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the Veteran and others regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claim, the Veteran was afforded VA examinations in September 2005 and January 2009 which the Board finds are adequate for rating purposes because the examiners, after a review of the record on appeal and/or a review of his medical records and a comprehensive examination of the claimant, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



The Service Connection Claim

The Veteran and his representative claim that the appellant's current eye problems were caused by a flash-burn injury he sustained while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board notes that for purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Therefore, to the extent that the Veteran is claiming service connection on a direct basis for the myopia/refractive error seen in the service treatment records, the Board finds that service connection for a bilateral eye disorder may not be granted on a direct basis because refractive error of the eyes is a congenital or developmental defect and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

As to service connection for refractive error of the eyes due to a superimposed disease or injury causing additional disability (i.e., aggravation), including the alleged flash-burn injury, under VAOPGCPREC 82-90, service treatment records document the fact that the Veteran's refractive error was as follows at each of his examinations: at his March 1978 pre-entry examination his refractive error of 20/200 was corrected to 20/20 in both eyes; at his April 1981 examination his refractive error was corrected to 20/20 in both eyes; at his June 1983 examination his refractive error was corrected to 20/20 in both eyes; at his April 1987 examination his refractive error was corrected to 20/20 in both eyes; at his March 1988 examination his refractive error was corrected to 20/17 in both eyes; at his June 1993 examination his refractive error was corrected to 20/20 in both eyes; and at his July 1997 examination his refractive error was corrected to 20/17 in the right eye and 20/15 in the left eye.

Moreover, eye examinations in June 1978 were within normal limits except for refractive error of 20/200 which corrected to 20/20 in both eyes; in June 1988 was within normal limits except for refractive error which corrected to 20/15 in both eyes; in May 1996 was within normal limits except for refractive error which corrected to 20/15 in both eyes; in May 1993 was within normal limits except for refractive error which corrected to 20/20 in both eyes; and in January 1997 was within normal limits except for refractive error which corrected to 20/20 in both eyes.

An April 1985 service treatment record also documented the Veteran's complaints of eye pain and pressure but also noted that he did not have any history of trauma, his refractive error was corrected to 20/20 in both eyes, and diagnosed conjunctivitis. 

Moreover, service treatment records show the Veteran sustained head traumas in June 1981 when he dove into a kids pool, in March 1985 when his car was rear ended, in July 1985 when he was struck in the side of the head/the side of the jaw, and in May 1989 when he was struck in the back of the head.  Service treatment records also reflect the Veteran's complaints and treatment for blurred vision in January 1982 and April 1982.  However, examinations at these times also showed his refractive error was corrected to 20/20 in both eyes.  

Furthermore, the Board finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as difficulty seeing and pain following a flash burn injury, even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

Initially, the Board notes that while service treatment records are positive for a number of head traumas and a complaint of eye pain and pressure, they do not document a superimposed injury to either eye including a flash burn.  Likewise, they are negative for objective evidence of a chronic worsening of the Veteran's refractive error because at its worst his corrected vision remained within normal limits at 20/20 during his entire military service.  Furthermore, the Board finds these negative service treatment records more competent and credible than any lay claims that may be found in the record regarding the Veteran's refractive error sustaining a superimposed disease or injury causing additional disability.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

The Board also notes that the post-service record does not show uncorrectable refractive error of either eye at any time during the pendency of the appeal.  See McClain, supra.  In fact, the Veteran's states that he had Lasik surgery which resulted in 20/20 vision in the right eye and 20/15 in the left eye.  The post-service record is also negative for a medical opinion linking any alleged additional in-service or post-service refractive error of either eye to an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Furthermore, the Board does not find lay assertions from the Veteran, his buddies, and his representative regarding additional disability due to an injury to be competent evidence because they do not have the required medical expertise to diagnose additional disability because such a diagnosis requires medical expertise which they do not have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

Therefore, the Board finds that service connection for refractive error of the eyes may not be granted based on a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90. 

As to service connection for all other chronic eye disorders except refractive error, the Board notes that service treatment records, including all the above listed service examinations, are negative for a diagnosis of right and/or left eye disorders except refractive error and except for the one instance of conjunctivitis diagnosed in April 1985.  Similarly, the post-service record is negative for diagnoses of chronic disorders in either eye except for the one instance of conjunctivitis diagnosed in March 2005.  

However, the record is negative for a medical opinion linking the Veteran's post-service conjunctivitis to an established injury, disease, or event of service origin including the conjunctivitis he was diagnosed with on one occasion in 1985 while on active duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  Moreover, while the Veteran, his buddies, and his service representative as lay persons are competent to report on the claimant's observable symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of other chronic eye disorders except refractive error or provide a competent and credible link between the 1985 and 2005 instances of conjunctivitis because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Likewise, the Board does not note any lay claims regarding continuity of symptoms of conjunctivitis.  Instead, the Veteran describes periodic symptoms of burning that have not resulted in a diagnosis of a specific disorder with respect to either eye.  

Therefore, the Board finds that entitlement to service connection for all other chronic eye disorders except refractive error must also be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau, supra.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


The Rating Claim

The Veteran asserts that his scars on the back and neck meet the criteria for compensable evaluations.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The August 2007 rating decision granted service connection for scars on the back and neck due to cyst removal and assigned a noncompensable rating effective from December 10, 2004, under 38 C.F.R. § 4.118, Diagnostic Code 7805.

In this regard, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in December 2004.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008) provides that scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2008) provides that scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2008) provides that superficial, unstable scars, warrant a 10 percent evaluation.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of skin over the scar.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  Id.  

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) provides that superficial scars, painful on examination, warrant a 10 percent disability rating. 

38 C.F.R. § 4.118, Diagnostic Code 7805 (2008) provides that other scars are to be rated on the limitation of the affected part. 

Initially, the Board notes that the only clinical data found in the post-service record regarding the scars are the observations made by the September 2005 and January 2009 VA examiners.  

Specifically, at the September 2005 VA examination the Veteran reported that he had had a cyst removed from his neck in 1996 and except for some neck pain he had no current symptoms.  The examiner opined that the Veteran's neck pain was not caused by the removal of the cyst.  On examination, the cyst scar was located on the ride side of the neck, was approximately 1 inch long, it could hardly be seen, was not painful, its texture was very soft, it was not unstable, there was no elevation or depression of the surface of the scar, it was superficial, it was not deep, there was no inflammation, edema, or keloid formation, its color was identical to the rest of the claimant's skin, there was no induration or inflexibility, and there was no limitation of motion caused by the scar.  However, it was also opined that the scar adhered to the underlying tissue.  

Thereafter, at the January 2009 VA examination, it was reported that the Veteran's medical history included removal of a cyst from his neck in 1996 and from his chest in 2007.  It was next reported that the Veteran had not had any skin disease treatment in the last 12 months.  On examination, he had no active skin conditions on his neck, back, or chest.  As to his neck scar, he had a 2 cm by 2 mm "minimal" scar on his neck that was not tender or raised and it was almost the same color as his skin.  As to the chest scar, he had a 2 cm by 2 mm scar on the anterior sterna area that was slightly raised but not tender.  As to the neck and chest scars, the examiner opined that they were not tender to palpation or adherent to underlying tissue.  It was also opined that they did not result in limitation of motion, loss in function, or underlying soft tissue damage or loss.  The examiner also opined that the scars were the same color as normal skin and the texture of the scars were normal.  It was however opined that there was elevation of the scar.  It was later clarified that only the chest scar was elevated.

As to a compensable rating under Diagnostic Code 7801 and Diagnostic Code 7802, the January 2009 VA examiner opined that the scars were 2 cm by 2 mm.  This medical opinion is not contradicted by any other medical evidence of record. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, because the record is negative for any evidence that either scar is at least 6 square inches (39 square centimeters), much less 144 square inches (929 square centimeters), the Board finds that the criteria for a compensable rating has not been met under Diagnostic Code 7801 and Diagnostic Code 7802.  38 C.F.R. § 4.118.  This is true from December 10, 2004, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a compensable rating under Diagnostic Code 7803, the September 2005 and January 2009 VA examiners opined that neither scar was unstable.  These medical opinions are not contradicted by any other medical evidence of record.  Colvin, supra.  Therefore, because the record is negative for any medical evidence that either scar is superficial and unstable the Board finds that the criteria for a compensable rating has not been met under Diagnostic Code 7803.  38 C.F.R. § 4.118.  This is true from December 10, 2004, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a compensable rating under Diagnostic Code 7804, the September 2005 and January 2009 VA examiners opined that neither scar was painful or tender.  These medical opinions are not contradicted by any other medical evidence of record.  Colvin, supra.  Therefore, because the record is negative for any evidence that either scar is superficial and painful the Board finds that the criteria for a compensable rating has not been met under Diagnostic Code 7805.  38 C.F.R. § 4.118.  This is true from December 10, 2004, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a compensable rating under Diagnostic Code 7805, the September 2005 VA examiner opined that there was no limitation of motion caused by the neck scar despite the Veteran's complaints of neck pain.  Similarly, the January 2009 VA examiner opined that the neck and chest scar did not result in limitation of motion or loss in function.  These medical opinions are not contradicted by any other medical evidence of record.  Colvin, supra.  Therefore, because the record is negative for any evidence that either scar causes limitation of the affected part the Board finds that the criteria for a compensable rating has not been met under Diagnostic Code 7805.  38 C.F.R. § 4.118.  This is true from December 10, 2004, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to the Veteran's claim that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disability is inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that the above disability, acting alone, caused lost work time and thereby resulted in marked interference with the Veteran's employment or required frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the Veteran notified his most recent VA examiner that it did not even require ant treatment in the last 12 months.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he observes and feels such as the size of a scar and other damage to the skin.  See Jandreau; Buchanan.  However, neither the Veteran nor any other lay person provided a description of the claimant's scars that differs from the VA examiners.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than any lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a higher evaluation, the Board has additionally not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that the above disability prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert, supra.  







ORDER

Entitlement to service connection for a bilateral eye disorder including residuals of a flash burn injury is denied.

Entitlement to an initial compensable rating for post operative scars on the back and neck due to cyst removal is denied at all times from December 10, 2004.


REMAND

As to the claim for service connection for PTSD, the Veteran claims it was caused by a motor vehicle accident and his deployment to the Persian Gulf during the Persian Gulf War.  In this regard, the Board notes that service treatment records document a March 1985 motor vehicle accident and his service personnel records document his deployment to the Persian Gulf during the Persian Gulf War.  See 38 C.F.R. § 3.304(f)(4) (2011).  Furthermore, the post-service record shows the Veteran's complaints and treatment for PTSD starting in 2007.  

Given the confirmed in-service stressors and the diagnosis of PTSD, the Board finds that a remand is required to obtain a medical opinion from a VA healthcare provider as to whether he has PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) and whether it was caused by one of his verified stressors.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.304(f). 

As to the claims of service connection for hearing loss, tinnitus, foot disorders, a cervical spine disability, a lumbosacral spine disability, a right knee disorder, a left hand disorder, residuals of head injuries including headaches and dizziness, a prostate disability, residuals of chronic strep throat, sinusitis, and hemorrhoids the Veteran's service treatment records document his complaints and treatment for these disorders and/or symptoms of these disorders.

Specifically, as to hearing loss and tinnitus, service records show the Veteran's occupational specialty was a gunner's mate, that he worked on a ships gun mount, and that he worked as a firearms instructor.  Moreover, service treatment records contain audiological examinations starting in April 1981 that document increased audiological thresholds in both ears and, on some occasions, even diagnose the claimant with mild hearing loss.  Furthermore, audiological examinations starting in May 1991 also show audiological thresholds in the Veteran left ear which meet VA's definition for hearing loss.  See 38 C.F.R. § 3.385 (2011). 

As to the foot disorders, service treatment records show the Veteran's complaints and treatment for bilateral foot pain diagnosed as pes planus in June 1978, left foot pain in October 1982 diagnosed as a bruise, a right foot laceration in November 1982, and a left fifth toe laceration in June 1986 and August 1986.

As to the cervical spine disability, service treatment records show the Veteran's complaints and treatment for cervical spine pain and spasms following a March 1985 motor vehicle accident in which he was rear-ended.  A subsequent May 1989 service treatment record also shows the Veteran's complaints and treatment for cervical spine pain following a blow to the back of the head diagnosed as a cervical spine strain.

As to the lumbosacral spine disability, service treatment records dated in April 1985, following a March 1985 motor vehicle accident, show the Veteran's complaints and treatment for low back pain diagnosed as a strain.  Service treatment records thereafter show the Veteran's continued complaints and treatment for low back pain sometimes diagnosed as a strain in March 1988, March 1989, May 1989, June 1989, February 1998, March 1998, April 1998, and May 1998.

As to the right knee disorder, the Board notes that a July 1990 service treatment record documents the fact that the Veteran fell from a bike and injured his right leg.  Moreover, the Board finds that the Veteran is competent and credible to report on what he observes and feels such as pain and lost motion in his right knee since the 1990 fall.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Finally, VA records from 2006 reflect that the Veteran's medical history includes a sprain of the anterior cruciate ligament (ACL) of the right knee.  

As to the left hand disorder, service treatment records show the Veteran's complaints and treatment for a left forearm injury in April 1983, for hand pain following a motor vehicle accident in March 1985, and for a left thumb and wrist injury diagnosed as a contusion in May 1986.

As to residuals of head injuries including headaches and dizziness, service treatment records show the Veteran sustained head traumas in June 1981 when he dove into a kids pool, in March 1985 when his car was rear ended, in July 1985 when he was struck in the side of the head/the side of the jaw, and in May 1989 when he was struck in the back of the head.  Service treatment records also show the Veteran's complaints and treatment for headaches in January 1982, April 1982, July 1985, October 1985, and May 1993.  In some of these records, the Veteran also complained of having the headaches since he was struck in the head in July 1995.  Service treatment records also show the Veteran's complaints and treatment for vertigo in April 1985.  Service treatment records also show the Veteran's complaints and treatment for blurred vision in January 1982 and April 1982.

As to the prostate disability, service treatment records show the Veteran's complaints and treatment for increased urination in December 1997.

As to the strep throat, service treatment records show the Veteran being diagnosed and treated for this problem in May 1984, June 1989, June 1991, May 1993, February 1997, and August 1997. 

As to sinusitis, service treatment records show the Veteran being diagnosed and treated for this problem in December 1992.  Service treatment records also show the Veteran being treated on a number of occasions for upper respiratory infections, allergies, and tonsillitis.

As to hemorrhoids, service treatment records show the Veteran being diagnosed and treated for this problem in September 1990.

In addition to the above, the Board notes that the Veteran's July 1997 retirement examination noted his complaints and/or his diagnoses for left ear hearing loss, increased audiological thresholds in the right ear, a right foot disorder, a history of five head injuries, a left hand disorder, and a low back disability.

Moreover, the Board finds that the Veteran is competent and credible to report on the observable symptom of hearing loss, tinnitus, foot disorders, a cervical spine disability, a lumbosacral spine disability, a right knee disorder, a left hand disorder, residuals of head injuries including headaches and dizziness, a prostate disability, residuals of chronic strep throat, sinusitis, and hemorrhoids (i.e., difficulty hearing; ringing in his ears; foot, neck, low back, and hand pain and limitation of motion; head pain; frequent urination; a sore throat; a stuffy nose; and bloody and painful bowel movements) while on active duty and since that time, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra.

Furthermore, the Board notes that post-service treatment records show the Veteran's complaints and treatment for hearing loss, tinnitus, a cervical spine disability, a lumbosacral spine disability, a prostate disability, strep throat, sinusitis, and hemorrhoids.  See McClain, supra.

Specifically, a November 2007 VA treatment record documents the Veteran's complaints and/or treatment for bilateral hearing loss and tinnitus.  A June 2007 VA treatment record documents the Veteran's complaints and/or treatment for a cervical spine problem.  VA treatment records dated in October 2005 documents the Veteran's complaints and/or treatment for low back pain thereafter diagnosed in 2007 as degenerative disc disease.  In addition, as noted previously, VA records from 2006 note that the Veteran's medical history includes an ACL sprain of the right knee.  Nellis Air Force Base treatment records dated in September 2005 documents the Veteran's complaints and/or treatment for nocturia diagnosed as benign prostate hypertrophy.  Nellis Air Force Base treatment records dated in August 2001 documents the Veteran's complaints and/or treatment for strep throat and in March 2005 for an upper respiratory infection and bronchitis.  Nellis Air Force Base treatment records dated in March 1999 also documents the Veteran's complaints and/or treatment for sinusitis.  VA treatment records dated in October 2005 documents the Veteran's complaints and/or treatment for hemorrhoids.

Given the above history, the Board finds that a remand is required to obtain medical opinions as to the relationship, if any, between the appellant's current hearing loss, tinnitus, cervical spine disability, sprained ACL of the right knee, lumbosacral spine disability, prostate disability, strep throat, sinusitis, and hemorrhoids and his military service.  See 38 U.S.C.A. § 5103A(d); McLendon, supra; Also see 38 C.F.R. § 3.303; Rabideau, supra.

Moreover, while the post-service medical records do not document complaints, diagnoses, or treatment for foot disorders, a right knee disorder, a left hand disorder, and residuals of head injuries including headaches and dizziness, given the above documented in-service injuries and the Veteran being competent and credible to report on the observable symptom of these disorders in-service and since that time, the Board finds that a remand is also required to obtain medical opinions as to whether the claimant has any current disabilities because of these documented in-service injuries.  Id.

As the claims for compensable ratings for post-operative ingrown toe nails of the great toes and for dermatitis of the feet, the Board notes that the Veteran was provided VA examinations in September 2005 and/or January 2009.  However, the Board finds these examinations inadequate because the examiners did not provide findings that allow the Board to rate the Veteran's service connected disabilities under all applicable rating criteria.  

Specifically, while the Veteran's service connected post operative ingrown toenails of the great toes are also potentially ratable under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7803 (2008) neither examiner provided a description of the length and width of the scarring caused by the removal of his ingrown toenails or provided an opinion as to the stability of the post operative scars.  Likewise, while his service connected dermatitis of the feet is ratable under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008) neither examiner opined as to the percent of the entire body and the percent of the exposed area affected by the dermatitis.  

Therefore, the Board finds that a remand is required to obtain this missing medical evidence.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Lastly, the Board notes that the Veteran receives ongoing treatment for his many disabilities from the Las Vegas VA Medical Center and from Nellis Air Force Base.  However, the record does not contain his post-June 2008 treatment records from the Las Vegas VA Medical Center and his post-October 2007 treatment records from Nellis Air Force Base.  Therefore, while the appeal is in remand status his contemporary treatment records from these facilities should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's post-June 2008 treatment records from the Las Vegas VA Medical Center and his post-October 2007 treatment records from Nellis Air Force Base.  All actions to obtain these records should be fully documented in the claims file.

2.  The RO/AMC should provide the Veteran with a PTSD examination.  The claims file should be provided to the examiner for review in connection with the examination and the report should reflect that he reviewed it.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the claimant has PTSD in accordance with the DSM IV because of at least one of his verified stressors?

Note 1:  In providing an answer to the above question, the examiner is advised that the existing record verifies both the Veteran's motor vehicle accident and deployment to the Persian Gulf stressors.  

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

3.  The RO/AMC should provide the Veteran with an audiological examination to ascertain the diagnosis and origins of his hearing loss and tinnitus.  The claims file should be provided to the examiner for review in connection with the examination and the report should reflect that he reviewed it.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the claimant has hearing loss in the right and/or left ear as defined by 38 C.F.R. § 3.385?

b.  Is it at least as likely as not (50 percent probability or more) that the claimant has tinnitus?

c.  Is it at least as likely as not (50 percent probability or more) that the hearing loss diagnosed in either ear and/or the tinnitus is due to the claimant's military service or has continued since that time?

d.  Is it at least as likely as not (50 percent probability or more) that the hearing loss diagnosed in either ear manifested itself to a compensable degree in the first post-service year?

Note 1:  In providing answers to the above questions, the examiner should take into account and/or comment on the fact that the Veteran's service personnel records document the facts that he served for many years as a gunners mate and fire arms instructor; service treatment records, including the July 1997 retirement examination, documented both increased audiological thresholds in the right ear and hearing loss as defined by VA in the left ear; and the claimant being competent and credible to report on the observable symptom of these disabilities (i.e., difficulty hearing and ringing in his ears) while on active duty and since that time, even when not documented in his medical records, because these symptoms come to him through his own senses.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  The RO/AMC should provide the Veteran with an orthopedic examination to ascertain the diagnoses and origins of current foot disorders, cervical spine disability, lumbosacral spine disability, right knee disability, and left hand disorders.  The claims file should be provided to the examiner for review in connection with the examination and the report should reflect that he reviewed it.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's current foot, cervical spine, lumbosacral spine, right knee, and left hand disorders?

b.  As to each diagnosed disorder, is it at least as likely as not (50 percent probability or more) that it is due to the claimant's military service or has continued since that time?

c.  If the Veteran's diagnoses includes arthritis, is it at least as likely as not (50 percent probability or more) that the arthritis manifested itself to a compensable degree in the first post-service year?

Note 1:  In providing answers to the above questions, the examiner should take into account and/or comment on the fact that the Veteran's service treatment records documented complaints and treatment on a number of occasions for foot and toe injuries and pain including a diagnosis of bilateral pes planus on one occasion, cervical spine pain and spasms following a motor vehicle accident and a blow to the head diagnosed as a strain, lumbosacral spine pain diagnosed as a strain, and left forearm, wrist, and thumb injuries; and the claimant being competent and credible to report on the observable symptom of these disabilities (i.e., pain and limitation of motion) while on active duty and since that time, even when not documented in his medical records, because these symptoms come to him through his own senses.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

5.  The RO/AMC should provide the Veteran with a traumatic brain injury (TBI) examination to ascertain whether he has any residuals of the four documented head injuries he sustained while on active duty including headaches and dizziness.  The claims file should be provided to the examiner for review in connection with the examination and the report should reflect that he reviewed it.  All indicated tests and studies deemed appropriate by the examiner, including neurological testing, must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran has any residuals of the four documented head injuries he sustained while on active duty including headaches and dizziness?

Note 1:  In providing an answer to the above question, the examiner should take into account and/or comment on the fact that the Veteran's service treatment records documented complaints and treatment following four head injuries including problems with headaches, dizziness, and blurred vision and the claimant being competent and credible to report on the observable symptom of these disabilities while on active duty and since that time, even when not documented in his post-service medical records, because these symptoms come to him through his own senses.

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

6.  The RO/AMC should provide the Veteran with an examination by an appropriate examiner to ascertain if his current prostate disorder is due to his military service.  The claims file should be provided to the examiner for review in connection with the examination and the report should reflect that he reviewed it.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current prostate disorder diagnosed as benign prostate hypertrophy is due to his military service or has continued since that time?

Note 1:  In providing an answer to the above question, the examiner should take into account and/or comment on the fact that the Veteran's service treatment records documented complaints and treatment increased urination and the claimant being competent and credible to report on the observable symptom of his disability while on active duty and since that time, even when not documented in his medical records, because these symptoms come to him through his own senses.

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

7.  The RO/AMC should provide the Veteran with an examination by an appropriate examiner to ascertain if he has any residuals of his strep throat. The claims file should be provided to the examiner for review in connection with the examination and the report should reflect that he reviewed it.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran has any chronic residuals of the strep throat he was diagnosed while on active duty?

Note 1:  In providing an answer to the above question, the examiner should take into account and/or comment on the fact that the Veteran's service treatment records and post-service treatment records documented his complaints and treatment for strep throat on a number of occasions  and the claimant being competent and credible to report on the observable symptom of this disease (i.e., a sore throat and a fever) while on active duty and since that time, even when not documented in his medical records, because these symptoms come to him through his own senses.

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

8.  The RO/AMC should provide the Veteran with an examination by an appropriate examiner to ascertain if his current sinusitis is due to his military service.  The claims file should be provided to the examiner for review in connection with the examination and the report should reflect that he reviewed it.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran has chronic sinusitis due to his military service or it has continued since that time?

Note 1:  In providing an answer to the above question, the examiner should take into account and/or comment on the fact that the Veteran's service treatment records and post-service treatment records documented his complaints and treatment for sinusitis and the claimant being competent and credible to report on the observable symptom of this disease (i.e., a stuffy and/or runny nose) while on active duty and since that time, even when not documented in his medical records, because these symptoms come to him through his own senses.

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

9.  The RO/AMC should provide the Veteran with an examination by an appropriate examiner to ascertain if his current hemorrhoids are due to his military service.  The claims file should be provided to the examiner for review in connection with the examination and the report should reflect that he reviewed it.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran has hemorrhoids due to his military service or it has continued since that time?

Note 1:  In providing an answer to the above question, the examiner should take into account and/or comment on the fact that the Veteran's service treatment records and post-service treatment records documented his complaints and treatment for hemorrhoids and the claimant being competent and credible to report on the observable symptom of this disease (i.e., painful and bloody bowel movements) while on active duty and since that time, even when not documented in his medical records, because these symptoms come to him through his own senses.

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

9.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a dermatological examination to ascertain the current severity of his post operative ingrown toenails of the great toes and dermatitis of the feet.  The claims file should be provided to the examiner for review in connection with the examination and the report should reflect that he reviewed it.  After a review of the claims file and an examination of the Veteran, the examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his post operative ingrown toe nails of the great toes and dermatitis of the feet.  

a.  As to the ingrown toe nails, the examiner should provided a description of the length and width of the scarring caused by the removal of his ingrown toenails on each foot as well as the stability of the scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7803 (2008).

b.  As to the dermatitis of the feet, the examiner should provide an opinion as to the percent of the entire body and the percent of the exposed area affected by the dermatitis.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

10.  Thereafter, the RO/AMC should readjudicate the claims.  As to the rating claims, such readjudication should consider whether staged ratings are appropriate.  See Fenderson, supra.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


